Citation Nr: 1606512	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to September 1968. He died in 2012. The appellant asserts that she is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota. Because of the appellant's place of residence, the RO in Portland, Oregon subsequently assumed jurisdiction.  

In June 2015, the appellant testified before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). A transcript has been procured for the record. 

Prior to adjudicating the merits of the appeal, the Board requires clarification as to the appellant's marital status to the Veteran. The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

The Board requires clarification as to the question of whether the appellant is the Veteran's surviving spouse. She has submitted a 2002 marriage license. However, during an October 2009 VA psychiatric examination, the Veteran stated that he was only married twice, with his most recent marriage lasting from 2000 to 2004. 

In a November 2009 VA neuropsychology note, the Veteran reported being married for the previous nine years. He indicated that he and his spouse had been separated for two years, and that his spouse was in a treatment center in another city for drug rehab.

However, in a January 2010 private behavioral health assessment, the Veteran stated that he had divorced his wife in 2007. He indicated that his spouse "took much of the money and valuables from the home in their settlement." On the Veteran's death certificate, the appellant reported that she was the Veteran's spouse, although she listed a Portland address for herself and a Rockaway Beach address for the Veteran. 

The record is further complicated because during the pendency of the appeal, the appellant has referred to herself by three different names. 

Considering the nature of the Veteran's statements regarding his marriage and the other evidence of record, the AOJ should take reasonable steps to confirm that the appellant and the Veteran were still married at the time of his death, to include by checking public records.

As the appellant apparently was living a separate address at the time of the Veteran's death, the AOJ should investigate the length and nature of the separation, and consider the appellant's claim under the VA regulations regarding continuous habitation found at 38 C.F.R. § 3.53 (2014).

 If the AOJ does not confirm that the parties were divorced, the AOJ should seek to obtain additional evidence, to include treatment records and witness statements, and medical opinions regarding the cause of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

1. Take reasonable steps to confirm that the appellant was married to the Veteran at the time of his death, by checking public records at the appropriate depositories (i.e. the Tillamook County Circuit Court, etc.). As the parties apparently were living in separate addresses at the time of the Veteran's death, the AOJ should investigate the length and nature of the separation, and consider the appellant's claim under the VA regulations regarding continuous habitation found at 38 C.F.R. § 3.53.


2. If it is reasonably established that the parties were married at the time of the Veteran's death, obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for the Veteran's service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, and residuals of a stroke, to include any Vet Center records regarding psychiatric treatment. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

In addition, obtain a copy of the witness statement from the Veteran's brother, referenced by the appellant's representative in a September 2013 written statement.

3. After the above records have been obtained, provide the claims file to a qualified examiner, preferably a psychiatrist, to obtain an opinion regarding whether the Veteran's death was related to his service-connected PTSD.

In reviewing the record, the examiner should note:

a. The psychiatric treatment records, indicating treatment for PTSD and the Veteran's reports regarding his alcohol consumption;

b. The April 2012 private treatment records, indicating treatment after a car accident on the date of the Veteran's death, including the listed blood alcohol levels;

c. The April 2012 police accident report;

d. The death certificate and the statements from the appellant's representative, indicating that the death certificate had been amended at the appellant's request;

e. Any additional witness statements obtained due to this remand; and

f. The lay statements regarding the Veteran's drinking and his PTSD. 

Having reviewed the record, the examiner is asked to provide an opinion as to whether the Veteran's service-connected PTSD caused or permanently aggravated beyond its normal progression any alcohol-related disorder.

Having done so, the examiner is asked to provide an opinion as to whether a disorder related to service, to include an alcohol related disorder if found to be related to his service-connected PTSD:

	(i) played any causal role in his death;

(ii) contributed substantially or materially to the cause of death, aided or lent assistance to the production of death, and/or was casually connected to his death;

(iii) caused debilitating effects and general impairment of health to the extent that he was rendered materially less capable of resisting the effects of his conditions which caused his death; or

(iv) was of such severity as to have a material influence in accelerating death.

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

4. After the above, provide the claims file to a qualified examiner, preferably an internist, to obtain an opinion regarding whether the Veteran's death was related to either his service-connected diabetes and/or residuals of a stroke.

In reviewing the record, the examiner should note:

a. The treatment records indicating treatment for diabetes and diabetes-related complications, to included neuropathy of the lower extremities and impairment of the left shoulder;

b. The treatment records indicating treatment after a September 2008 stroke, to include mild right hand weakness and less than weekly dizzy spells;

c. The death certificate and the statements from the appellant's representative, indicating that the death certificate had been amended at the appellant's request;

d. The April 2012 private treatment records, indicating treatment after a car accident on the date of the Veteran's death, to include the noted blood alcohol levels;

e. The April 2012 police accident report;

f. The death certificate;

g. Any additional witness statements obtained due to this remand; and

h. The Veteran's representative's statements, suggesting that the fatal auto accident might have occurred because the Veteran experienced a diabetic blackout, an additional stroke, and/or diabetic ketoacidosis. 

Having reviewed the record, the examiner is asked to provide an opinion as to whether the Veteran's service-connected diabetes mellitus and/or residuals of a stroke:

	(i) played any causal role in his death;

(ii) contributed substantially or materially to the cause of death, aided or lent assistance to the production of death, and/or was casually connected to his death;

(iii) caused debilitating effects and general impairment of health to the extent that he was rendered materially less capable of resisting the effects of his conditions which caused his death; or

(iv) was of such severity as to have a material influence in accelerating death.

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

5. After any further development deemed necessary, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the appellant a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

